ACCEPTED
                                                                                               04-15-00421-CR
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          10/8/2015 2:12:29 PM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                   IN THE COURT OF APPEALS
           FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                                               FILED IN
                                                                        4th COURT OF APPEALS
JOSE LUIS GARZA-RAMIREZ                                                  SAN ANTONIO, TEXAS
                                                                        10/08/15 2:12:29 PM
VS.                                                              NO.   04-15-00421-CR
                                                                          KEITH E. HOTTLE
                                                                                Clerk
STATE OF TEXAS


            FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

          COMES NOW the Appellant, Jose Luis Garza-Ramirez, and

respectfully moves the Court to extend the time for filing the Brief for

Appellant for 30 days, until November 9, 2015, 1 and in support of said

motion would show the Court as follows:

                                               I.

          This is an appeal from a judgment of conviction for resisting arrest or

search and a one-year probated sentence. Appellant was sentenced in Cause

No. 478491, styled State of Texas v. Jose Luis Garza-Ramirez, on June 30,

2015, in County Court-at-Law No. 13 of Bexar County, Texas, Hon. Crystal

Chandler presiding.




1
    The actual 30th day, October 7, 2015, falls on a Saturday.
                                       II.

      No motion for new trial was filed. Appellant’s notice of appeal was

timely filed on July 2, 2015.

                                       III

      The clerk’s record of the trial was filed electronically with the Court

of Appeals on July 23. The reporter’s record (1 volume by Rhonda L. Hogan

and 3 volumes by Kandy K. Halley) was filed electronically on September 3

and September 8, 2015, respectively.

       Appellant’s brief is due on October 8, 2015. This motion is timely,

pursuant to Rule 38.6(d), T.R.A.P. No prior request for an extension to file

Appellant’s brief has been filed.

                                    IV.

      Appellant requests a 30-day extension to file his brief, until November

9, 2015. During the previous month, counsel has e-filed his briefs in the

following case: (1) No. 04-15-00310-CR, Willie Antonio Ortiz v. State of

Texas, filed September 24, 2015. Counsel his completed his brief No. 04-15-

00278-CR, Sidney R. Denbina v. State of Texas, and has submitted it for peer

review and proofing prior to filing. Counsel anticipates that brief will be

filed on October 9, 2015. Counsel is presently working on his brief in No.

04-15-00176-CR, Joes Anthony Lara, Jr. v. State of Texas. During the
previous month, counsel has also filed his response to order proposing to

dismiss appeal in No. 04-15-00508-CR, Jose B. Sauceda v. State of Texas,

filed September 29, 2015. Counsel has also spent a great deal of time

handling the caseload of Richard B. Dulany, Jr., former Assistant Public

Defender, who is no longer employed at this office. Counsel will do this on

an interim basis until a replacement attorney is hired.

      WHEREFORE, the Appellant requests this Court to extend the time

for filing the brief for Appellant until November 9, 2015.

                                       Respectfully submitted,

                                       /s/ Michael D. Robbins
                                       MICHAEL D. ROBBINS
                                       Assistant Public Defender
                                       Paul Elizondo Tower
                                       101 W. Nueva St., Suite 370
                                       San Antonio, Texas 78205
                                       (210) 335-0701
                                       FAX (210) 335-0707
                                       mrobbins@bexar.org
                                       Bar No. 16984600
                                       ATTORNEY FOR APPELLANT
                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and
foregoing first motion to extend time to file brief has been emailed to the
Bexar County District Attorney’s Office, Appellate Division, Paul Elizondo
Tower, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205; on October
8, 2015.

                                     /s/ Michael D. Robbins
                                     MICHAEL D. ROBBINS
                                     Assistant Public Defender